Name: Council Regulation (EEC) No 2368/87 of 31 July 1987 amending Regulation (EEC) No 4035/86 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen
 Type: Regulation
 Subject Matter: economic geography;  Europe;  fisheries
 Date Published: nan

 6 . 8 . 87 Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2368/87 of 31 July 1987 amending Regulation (EEC) No 4035/86 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4035/86 (2) allocates, for 1987, certain catch quotas between Member States for Community vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen ; Whereas Norway has decided that, when fishing with trawl or Danish seine, discards of cod and haddock shall be prohibited in the Norwegian economic zone outside the Norwegian mainland north of 62 ° 00'N, as from 30 April 1987, this measure being enforced for Community vessels as from 28 May 1987 ; Whereas the Community and Norway have consulted with each other on the possible implications of this prohibition on the Community's fishing activities in the Norwegian fisheries zone ; Whereas both Parties agreed on an additional by-catch quota for the Community in order to allow for the full utilization of the quotas allocated between Member States under the above Regulation for the area concerned, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 4035/86 is hereby amended as fllows : 1 . The table shall be completed by the following entry : Species ICES division Quotas Allocations Cod and haddock (as by-catches (4) I, II 240 | 160 | Germany United Kingdom France Portugal Spain 2. The following footnote shall be added : '(4) Ad hoc soluction for 1987. This quota comprises, within the by-catch limits fixed by Norway, all by-catches taken in conjunction with the quotas established in this Regulation, including the redfish (Sebastes mentella and Sebastes marinus) quotas provided for as special allocation for 1987.' ( ») OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 376, 31 . 12. 1986, p. 80 . No L 216/2 Official Journal of the European Communities 6. 8 . 87 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Council The President K. E, TYGESEN